                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 5:19-cv-00008-PSG (MAA)                                           Date: September 16, 2019
Title       Rafael Garcia v. Federal Bureau of Prisons



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                    Chris Silva                                             N/A
                   Deputy Clerk                                    Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order to Show Cause Why This Case Should Not Be
                                        Dismissed for Want of Prosecution

         On August 14, 2019, the Court issued an Order Dismissing Complaint With Leave to
Amend. (“Order,” ECF No. 11.) The Court ordered Plaintiff Rafael Garcia (“Plaintiff”), no later
than September 13, 2019, to either file a First Amended Complaint (“FAC”) that identifies the
deficiencies identified in the Order or advise the Court that Plaintiff does not intend to file a FAC.
(Id. at 4.) The Court explicitly cautioned Plaintiff that “failure to timely file a FAC, or timely
advise the Court that Plaintiff does not intend to file a FAC, will result in a recommendation
that this action be dismissed for failure to prosecute and/or failure to comply with court orders
pursuant to Federal Rule of Civil Procedure 41(b).” (Id. at 5.)

        To date, Plaintiff has filed neither a FAC nor a Notice of Dismissal of the action. (A Notice
of Dismissal form is attached to this order.) Plaintiff is ORDERED TO SHOW CAUSE by
October 16, 2019 why the Court should not recommend that the case be dismissed for want of
prosecution. See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1. If Plaintiff files a FAC or a Notice of
Dismissal on or before that date, this Order to Show Cause will be discharged, and no additional
action need be taken.




CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. 5:19-cv-00008-PSG (MAA)                                   Date: September 16, 2019
Title       Rafael Garcia v. Federal Bureau of Prisons



       Failure to comply with this order will result in a recommendation that this action be
dismissed for failure to prosecute and/or failure to comply with court orders pursuant to
Federal Rule of Civil Procedure 41(b).

It is so ordered.

Attachment
Notice of Dismissal (CV-09)




                                                                    Time in Court:        0:00
                                                              Initials of Preparer:       CSI


CV-90 (03/15)                       Civil Minutes – General                           Page 2 of 2
